                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                      CR 19-03-BU-DLC
                          Plaintiff,

           vs.                                         ORDER

 JOHN MICHAEL WHITEHEAD,

                          Defendant.

      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      1.         The United States commenced this action pursuant to 18 U.S.C. §

2253(a);

      2.         A Preliminary Order of Forfeiture was entered on June 25, 2019;

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l);

      4.         There appears to be cause to issue a forfeiture order under 18 U.S.C. §

2253(a);

      It is therefore ORDERED that:

      1.         The Motion for Final Order of Forfeiture is GRANTED.

                                            -1-
      2.       Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any

other party:

           • Samsung Galaxy S7 smart phone with SD card; and

           • LG H631 smart phone.

      3.       The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this      3"! day of September, 2019.




                                                  Dana L. Christensen, Chief Judge
                                                  United States District Court




                                           - 2-
